DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2016/0248129 hereinafter Dunham in view of U.S. Pre-Grant Publication No. 2018/0045090 hereinafter Kiyokami and U.S. Pre-Grant Publication No. 2017/0158081 hereinafter Kim. 
Regarding Claim 1, Dunham teaches a battery thermal management system (battery cooling system) comprising: a circulation circuit (coolant loop) [54] configured to circulate coolant to axle [50], battery assembly [24], and oil cooler (paragraph 37); and a controller [104] configured to control the coolant, wherein the controller is configured to heat the battery assembly when a temperature of the battery is equal to or lower than a first predetermined value, and cool the battery assembly  when the temperature of the battery is higher than the first predetermined value (paragraphs 53-54). 
Dunham does not specifically disclose that the system circulates common oil to the system (i.e. a transaxle, a battery, and an oil cooler); a first electric oil pump disposed in a first oil passage and configured to supply the oil to the transaxle and the battery; and a second electric oil pump disposed in a second oil passage and configured to supply the oil to the transaxle and the battery through the oil cooler. 
However, Kiyokami teaches a hybrid vehicle that comprises a circulation circuit configured to circulate common oil to the transaxle; a first oil pump [P1] that is disposed in a first oil passage configured to supply the oil to the transaxle; and a second oil pump [P2] that is disposed in a second oil passage configured to supply the oil to the transaxle through the oil cooler (paragraphs 43-44). Therefore, it would have been obvious to one of ordinary skill in the art to form such hybrid vehicle system that comprises circulation circuit for oil and oil pumps configured to supply oil to the transaxle before the effective filing date of the claimed invention because Kiyokami discloses that such configuration can properly cool the system without hindering increase in temperature of lubricating oil (paragraph 5). 
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395 (see MPEP § 2143, A). 
The combination teaches a hybrid vehicle that comprises a first oil pump [P1] and a first check valve [94] disposed in a first oil passage, and a second oil pump [P2] and a second check valve [96] disposed in a second oil passage configured to supply the oil to the transaxle through the oil cooler (paragraph 62) but does not specifically discloses that the first oil passage includes a junction where the first and second oil passages are communicated. 
However, Kim teaches a battery cooling system for a vehicle that comprises a first pump [124] and first check valve [140] disposed in the first cooling line [121], and a second pump [137] and second check valve [150] disposed in the second cooling line [131] (see annotated figure 1 below), wherein the first cooling line and the second cooling line are communicated at a junction, the first check valve being disposed between the first pump and the battery [130] and nearer to the first pump than the junction, the second check valve being disposed between the chiller [135] and the battery and nearer to the chiller than the junction, and the junction being disposed between the inflow opening of the battery and the first pump (paragraphs 56-65). Therefore, it would have been obvious to one of ordinary skill in the art to form such battery cooling system for a vehicle that comprises first cooling line and second cooling line that are communicated at a junction before the effective filing date of the claimed invention because Kim discloses that such configuration can form an effective battery cooling system in the vehicle (paragraph 11). 


    PNG
    media_image1.png
    586
    705
    media_image1.png
    Greyscale

The use of a known technique (i.e. first cooling line and second cooling line that are communicated at a junction, and location of the check valves in the cooling system) to improve similar products or devices in the same way is likely to be obvious (see MPEP § 2143, C). 
Regarding Claim 2, the combination teaches that the system further comprises an electric motor that is disposed inside a case housing the transaxle, wherein the oil is used to cool the electric motor, and the controller is configured to operate the first electric oil pump and the second electric oil pump (see Dunham and Kiyokami described above). 
Regarding Claim 3, the combination teaches that the first oil passage and the second oil passage are arranged to converge at a junction and the controller is configured to control an amount of the oil discharged from the first electric oil pump and the second electric oil pump (see Dunham, Kiyokami and Kim described above). 
Regarding Claims 4-9, the combination teaches that the controller is configured to operate the first oil pump and the second electric oil pump based on the temperature of the battery assembly (see Dunham and Kiyokami described above). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729